NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted April 20, 2021 *
                                 Decided April 28, 2021



By the Court.

No. 20-3158

MARIO L. SIMS                                    Appeal from the United States District Court
    Plaintiff-Appellant,                         for the Northern District of Indiana,
                                                 South Bend Division.

       v.                                        No. 3:20-cv-125 DRL

BANK OF NEW YORK                                 Damon R. Leichty,
    Defendant-Appellee.                          Judge.

                                       ORDER

        Mario Sims agreed to pay John Tiffany for his home, but before he could finish
the transaction, Tiffany defaulted on his home mortgage. When the Bank of New York
foreclosed on that home, Sims filed for bankruptcy protection in order to stay the sale of
Tiffany’s home. But Sims was not a party to the mortgage, so the bankruptcy court
lifted the stay and allowed the foreclosure. Sims appealed in district court, which
denied relief. He now frivolously challenges several of the district court’s rulings: he
has either inadequately preserved those challenges or they lack any conceivable merit,
so we affirm and impose a sanction.

       Sims plotted to acquire Tiffany’s home by promising to pay Tiffany more than
Tiffany owed the Bank, expecting Tiffany to pay off his mortgage, and then after three


       *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 20-3158                                                                    Page 2

years Tiffany would turn over the home to Sims. But Tiffany defaulted on his mortgage,
and the Bank sued to foreclose on the home. See Sims v. New Penn Fin. LLC, 906 F.3d 678
(7th Cir. 2018). Sims still wanted the home, so he sued Tiffany and, as relevant to this
appeal, filed for his own bankruptcy protection. See Sims v. Tiffany, 31 N.E.3d 36 (Ind.
Ct. App. 2015). Sims listed the Bank as one of his secured creditors, claiming that he
owed the Bank money for the home. The Bank responded that Sims was not a party to
Tiffany’s mortgage (or any debt to the Bank) and lacked funds to pay the mortgage
anyway, so it moved for relief from the stay. See 11 U.S.C. § 1322(a)(2). The Trustee, for
its part, responded that Sims’s claim that he owed the Bank money was untimely. In
March 2019 the bankruptcy court rejected Sims’s claim that he owed the Bank money,
denied Sims’s last-minute request to postpone a trial on the Bank’s request to lift the
stay, and after the trial lifted the stay on the foreclosure.

        About one year later, Sims unsuccessfully appealed the bankruptcy court’s
rulings in district court. He challenged the rejection of his claim that he owed the Bank
money, argued that the bankruptcy judge should have recused himself because of racial
bias, and asserted that the bankruptcy court wrongly handled the trial on the request to
lift the stay. The district court ruled that Sims’s appeal of the ruling rejecting his claim
was untimely. See FED. R. BANKR. P. 8002(a)(1) (providing 14 days to appeal). It also
decided that Sims had already received the relief on recusal to which he was entitled,
and that his challenge to the ruling regarding the trial on the Bank’s request to lift the
stay failed on the merits and because he did not order transcripts related to the trial.
The district court later denied, as coming too late, Sims’s post-judgment motion to
submit transcripts, but it invited him to renew the request on appeal.

       Sims appealed, but our review is limited. Sims never paid for the transcripts
from the bankruptcy court’s proceedings, and he never made them part of the district-
court record. Normally, we would review the bankruptcy court’s legal rulings de novo,
and its findings of fact for clear error. In re Chicago Mgmt. Consulting Grp., Inc., 929 F.3d
803, 809 (7th Cir. 2019). Without transcripts, however, we have no basis to review the
bankruptcy court’s fact-based rulings and therefore leave them intact. See CIR. R.
30(b)(1); Jaworski v. Master Hand Contractors, Inc., 882 F.3d 686, 690 (7th Cir. 2018). We
review the district court’s legal rulings de novo. In re Sterling, 93 F.3d 828, 832 (7th Cir.
2019).

       On appeal, Sims first contests the district court’s refusal to disturb the
bankruptcy court’s ruling sustaining the Trustee’s objection to his claim as untimely.
But, as the district court rightly concluded, Sims’s appeal of that ruling was itself
No. 20-3158                                                                    Page 3

unquestionably time-barred because he appealed the ruling a year after the bankruptcy
court entered it, far outside the 14-day deadline. See In re Morse Elec. Co., 805 F.2d 262,
264 (7th Cir. 1986) (ruling on claim is appealable when entered); FED. R. BANKR.
P. 8002(a)(1).

        Next, Sims frivolously attacks the district judge’s handling of the recusal issue
that he raised in the bankruptcy court. Sims alleged racial bias and moved to recuse the
bankruptcy judge from overseeing an adversary proceeding. In response, that judge
recused himself from all of Sims’s cases. A different bankruptcy judge then took over
this case and entered all orders after Sims filed his motion. The district court thus
properly ruled that this recusal under 28 U.S.C. § 455(a) obviated any need for further
relief.

        Sims’s next two arguments, both unsuccessful, concern the trial on the Bank’s
request to lift the stay. He contends that the district court incorrectly relied on the lack
of trial transcripts in declining to review that decision. But the bankruptcy court issued
its ruling “for reasons stated in open court,” see FED. R. BANKR. P. 8009(a)(4), and Sims’s
challenge depends on the factual basis of that ruling. As we explained above, Sims
ignored his obligation to submit “all evidence relevant to that finding or conclusion,”
and has not offered an excuse for his failure. Therefore, as also stated above, review is
impossible. In re Chicago Mgmt. Consulting Grp., Inc., 929 F.3d at 808.

        Sims next argues that the district court should have ruled that the bankruptcy
court wrongly denied his motion to delay the trial date, a decision that we review for
abuse of discretion. See Rainey v. Taylor, 941 F.3d 243, 250 (7th Cir. 2019). But there is no
reasonable argument about abuse of discretion. Sims filed his motion just two days
before trial, seeking more discovery. He already had received more than one year to
conduct his discovery, and he did not explain why that timeframe was insufficient.
See id. at 249–50 (upholding the denial of a continuance requested hours before trial
given litigant’s “evasive” and “dilatory” conduct during litigation). So the bankruptcy
court’s denial of the motion is unassailable.

        We conclude with a matter of judicial administration. Sims has a prolific history
of vexatious litigation, including nearly two dozen federal cases and nearly two
hundred state court suits. As recounted in the rulings resolving some of these cases,
Sims often raises spurious charges attacking the integrity of the judges and the judicial
process. He repeats that practice here of making allegations without a good faith basis
in the law or the facts. See Donelson v. Hardy, 931 F.3d 565, 569 (7th Cir. 2019)
No. 20-3158                                                                  Page 4

(“[S]anctions issued under the court’s inherent powers are justified if the [litigant]
willfully abuses the judicial process or litigates in bad faith.”). Citing adverse rulings
but nothing else, he levels accusations of racial bias against the bankruptcy court,
district court, and this court. But “adverse rulings are not evidence of judicial bias.”
Trask v. Rodriguez, 854 F.3d 941, 944 (7th Cir. 2017). Unfounded charges create frivolous
litigation, which neither courts nor opposing parties should have to tolerate. It is
“ground [for] sanctions and, if the offense recurs, an order closing the courthouse
doors.” Homola v. McNamara, 59 F.3d 647, 648 (7th Cir. 1995) (citing Support Systems
International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995)).

        We therefore invite Bank of New York to submit an itemized and verified bill of
costs and fees within 14 days of the entry of this order, to which Sims may object within
21 days of this order. FED. R. APP. P. 39. We further direct Sims, within 21 days of this
order, to show cause why he should not be sanctioned with an order to pay any costs
and fees that we deem reasonable, the non-payment of which will subject him to an
order in accordance with Mack to return to him unfiled any papers that he presents for
filing in a court of this circuit.


                                                                              AFFIRMED